DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS WITHDRAWN
All previous rejections set forth in the non-final rejection of 4/27/22 have been withdrawn.

REJECTIONS REPEATED
There are no rejections repeated.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-11, 17-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (US 2011/0277867) in view of either Noone et al. (US 5,469,892) or Noone et al. (US 5,284,184).
The limitations, “obtained from the polycondensation of at least one C6-C18 lactam, or at least one C6-C18 aminocarboxylic acid” and “obtained from polycondensation,” which are a method limitations in a product claim which have been given little to no patentable weight since the method by which a product is made is not germane to the patentability of a product in a product claim (MPEP 2113).
Katayama discloses a partially annulated flexible tubular structure located at least partially inside a fuel tank of a vehicle, said structure at least partially submerged in said tank and for use in transporting fuel into said tank (paragraphs [0003 – 0005], [0021] and Fig. 1), said tubular structure comprising at least one layer having a composition comprising:  a. between 39 -100% by weight, of at least one aliphatic polyamide of the formula W/Z wherein:  W is an aliphatic C6-C18 polyamide, or is an aliphatic polyamide with repeating unit XY having an average number of carbon atoms per denoted nitrogen atoms ranging from 6 to 18:  at least one C6-C18 diamine X, said diamine being selected from a linear or branched aliphatic diamine or a mixture thereof, and at least one C6-C18 aliphatic dicarboxylic acid Y, Z is at least one optional polyamide repeating unit, Z present at up to 30% by weight relative to the total weight W/Z (since at least PA6, PA610, PA1010, PA6/12 are disclosed and Kayama discloses that these resins are used alone, or two or more kinds thereof are used in combination, paragraph [0029]), b.  0-4% plasticizer, c.  0-20% impact modifier, d.  0-37% by weight of at least one additive, the sum of a. + b. + c. = 100% (since the additives such as carbon black are optional, paragraph [0031]), excluding a fuel transport running from the tank to the motor of the vehicle (since a return line is disclosed, 1’ from Fig. 1 and paragraphs [0003 – 0005], [0021]).
With regard to claims 2-7 and 9, Katayama discloses the recited polyamides since Katayama discloses at least PA11, PA12, PA6, PA610, PA1010, PA6/12 and Kayama discloses that these resins are used alone, or two or more kinds thereof are used in combination (paragraph [0029]).  Furthermore, the melting point of PA1010 is 202 degrees C.
With regard to claims 3-5, 7 and 9, Katayama discloses the recited polyamides since Katayama discloses at least PA11, PA12, PA6, PA610, PA1010, PA6/12 and Kayama discloses that these resins are used alone, or two or more kinds thereof are used in combination (paragraph [0029]).  Furthermore, the melting point of PA1010 is 202 degrees C.
Claims 3 and 7 each recite the limitation, “the weighted average mass of the melting enthalpies of the polyamides being higher than 25 J/g (DSC)” which is necessarily present in Katayama since Katayama discloses at least PA11, PA12, PA6, PA610, PA1010, PA6/12 and Kayama discloses that these resins are used alone, or two or more kinds thereof are used in combination (paragraph [0029]).  It would have been obvious to have provided applicant’s recited enthalpies in order provide improved bulk and/or barrier properties.
With regard to claims 10-11, Katayama discloses carbon black as an additive (paragraph [0031]).
With regard to claims 17-22, Katayama disclose that the layer is devoid of plasticizer and carbon additives (since all additives are optional, paragraph [0031]), wherein the structure is a single layer (paragraph [0026]), wherein said structure is annulated over at least 10% of its length (since the entire tube is annulated, Fig. 1 and paragraph [0021]), wherein at least 90% of the length of said structure is inside the tank (since the entire tube is in the tank (Fig. 1), wherein at least 30% of the length of said structure is submerged in the fuel (since the entire tube is submerged, paragraph [0069]) and wherein the thickness of said layer is at least 600 microns (paragraph [0044]).
With regards to claim 27, Katayama discloses a method for transporting fuels into a tank comprising the step of transporting a fuel through tubular structure (paragraphs [0003 – 0005], [0021] and Fig. 1).
With regards to claim 28, Kayama does not specifically disclose “wherein said tubular structure passes an extractable test, said test particularly consisting of filling said multilayer tubular structure MLT with FAM-B alcohol-based gasoline, and heating the assembly at 60°C for 96 hours, then emptying it by filtering it into a beaker, then allowing the filtrate from the beaker to evaporate at ambient temperature and finally weighing this residue, the proportion of which must be less than or equal to approximately 10 g/m2 of internal tube”.  However, the limitation is necessarily present in Katayama since Katayama discloses at least PA11, PA12, PA6, PA610, PA1010, PA6/12 and Kayama discloses that these resins are used alone, or two or more kinds thereof are used in combination (paragraph [0029]) which are the same materials, or substantially similar, claimed by applicant.  It would have been obvious to have provided applicant’s recited residue test results in order provide improved bulk and/or barrier properties.
Katayama does not disclose wherein said structure comprises at least one second layer (2) that is conductive or non-conductive, said layer (1) being located above said layer (2), wherein the second layer comprises an aliphatic polyamide and wherein the structure is devoid of a barrier layer.
Noone ‘892 discloses wherein said structure comprises at least one second layer (2) that is conductive or non-conductive, said layer (1) being located above said layer (2), wherein the second layer comprises an aliphatic polyamide and wherein the structure is devoid of a barrier layer (column 4, line 56 through column 7, line 67).in a polyamide fuel tube/hose (column 1, lines 24-50) for the purpose of providing improved chemical resistance and/or barrier properties and/or temperature resistance.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein said structure comprises at least one second layer (2) that is conductive or non-conductive, said layer (1) being located above said layer (2), wherein the second layer comprises an aliphatic polyamide and wherein the structure is devoid of a barrier layer in Katayama in order to provide improved chemical resistance and/or barrier properties and/or temperature resistance as taught or suggested by Noone ‘892.
Katayama does not disclose wherein said structure comprises at least one second layer (2) that is conductive or non-conductive, said layer (1) being located above said layer (2), wherein the second layer comprises PVDF and wherein the structure is devoid of a barrier layer.
Noone ‘184 discloses disclose wherein said structure comprises at least one second layer (2) that is conductive or non-conductive, said layer (1) being located above said layer (2), wherein the second layer comprises PVDF and wherein the structure is devoid of a barrier layer (column 4, line 59 through column 6, line 56) in a polyamide fuel tube/hose (column 1, lines 15-47) for the purpose of providing improved chemical resistance and/or barrier properties and/or temperature resistance.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein said structure comprises wherein said structure comprises at least one second layer (2) that is conductive or non-conductive, said layer (1) being located above said layer (2), wherein the second layer comprises PVDF and wherein the structure is devoid of a barrier layer in Katayama in order to provide improved chemical resistance and/or barrier properties and/or temperature resistance as taught or suggested by Noone ‘184.
	With regards to claim 29, none of the references specifically recite the limitation,  “wherein said layer (1) is located below said layer (2).”  However, said limitation is a reversal and/or rearrangement or parts (MPEP 2144.04 (VI)) which obvious and well within the level of one ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein said layer (1) is located below said layer (2) in order to provide improved chemical resistance and/or barrier properties and/or mechanical properties and/or electrical conductivity.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (US 2011/0277867) in view of either Noone et al. (US 5,469,892) or Noone et al. (US 5,284,184), as applied to claims 1-7, 9-11, 17-29 above, and further in view of Sato et al. (US 2016/0193813).
Katayama discloses that W in said at least one aliphatic polyamide of formula W/Z is at least one aliphatic repeating unit XY, which is a polyamide denoted B’ having a melting temperature higher than or equal to 180°C, and an average number of carbon atoms per nitrogen atom denoted Cb’: ranging from 7 to 10, or a polyamide denoted C’ having an average number of carbon atoms per nitrogen atom denoted Cc’ ranging from 9 to 18 (since at least PA610, PA1010, PA6/12 are disclosed and Kayama discloses that these resins are used alone, or two or more kinds thereof are used in combination, paragraph [0029]).
Katayama does not disclose wherein the composition comprises between 34 and 84% by weight of polyamide B’ or aliphatic C’ relative to the total weight of the polyamides present with said composition.
Sato discloses wherein the composition comprises between 34 and 84% by weight of polyamide B’ or aliphatic C’ relative to the total weight of the polyamides present with said composition (paragraphs [0036 – 0037]) in a fuel tube, or hose (paragraphs [0006], [0020 – 0021]) for the purpose of providing excellent chemical resistance and barrier properties.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the composition comprises between 34 and 84% by weight of polyamide B’ or aliphatic C’ relative to the total weight of the polyamides present with said composition in Katayama in order to provide excellent chemical resistance and barrier properties as taught or suggested by Sato.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (US 2011/0277867) in view of either Noone et al. (US 5,469,892) or Noone et al. (US 5,284,184), as applied to claims 1-7, 9-11, 17-29 above, and further in view of Sato et al. (US 2016/0193813) and Nakamura et al. (US 2017/0261133).
Katayama does not disclose that the composition comprising 39-95%, 39-85%, 70-99.5% and 70-89.5% by weight of at least one aliphatic polyamide.
Sato discloses the composition comprising 39-95%, 39-85%, 70-99.5% and 70-89.5% by weight of at least one aliphatic polyamide (paragraphs [0025 – 0037]) in a fuel tube, or hose (paragraphs [0006], [0020 – 0021]) for the purpose of providing excellent chemical resistance and barrier properties.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the composition comprises 39-95%, 39-85%, 70-99.5% and 70-89.5% by weight of at least one aliphatic polyamide in Katayama in order to provide excellent chemical resistance and barrier properties as taught or suggested by Sato.
Katayama does not disclose 0.5-10%, or 5-32% by weight carbon black, 10-18% of at least one impact modifier, additive is carbon nanotubes.
Nakamura discloses 0.5-10%, or 5-32% by weight carbon black, 10-18% of at least one impact modifier, additive is carbon nanotubes (paragraphs [0068 – 0072], [0246 – 0253]) in a polyamide containing fuel tube/hose (paragraph [0280]) for the purpose of providing improved mechanical properties and/or prevent static electrical discharge.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided 0.5-10%, or 5-32% by weight carbon black, 10-18% of at least one impact modifier, additive is carbon nanotubes in Katayama in order to provide improved mechanical properties and/or prevent static electrical discharge as taught or suggested by Nakamura.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 7/26/22 have been carefully considered but are deemed unpersuasive.  The 112 and 102 rejections have been withdrawn.
	Applicant has argued, “The tube of Katayama (and the tubular structure of the presently claimed subject matter) is used inside a fuel tank. Thus, the hose must have the ability to resist to fuel on both an inside and outside of the hose.  In contrast, the tubing of Noone ‘892 is for transport of fuel in/to a motor. The outer layer of Noone ‘892 is exposed to air (in the environment of the motor). The outer layer of Noone ‘892 is relatively thick and is configured for structural and physical support, e.g., to withstand shocks and vibrations. Noone ‘892, col. 5, In 19-27. It is only the inner layer of Noone ‘892 that is configured for exposure to fuel. The inner and outer layers of Noone ‘892 are only paired together because they serve completely different functions.
However, the material of the in-tank tube of Katayama and the inner layer of Noone ‘892 serve similar functions. There is no reason to combine such. Noone ‘892 only combined the inner and outer layers because they served different functions, which was needed for transport of fuel in/to a motor.”
	Noone ‘892 discloses that the outer layer provides temperature resistance as well as resistance to various corrosive or degradative compounds (column 5, lines 20-38).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is provided by Noone ‘892 and is to provide improved chemical resistance and/or barrier properties and/or temperature resistance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
August 15, 2022